DETAILED ACTION
This is an Office action based on application number 14/662,925 filed 19 March 2015, which is a continuation of application number 12/253,462 filed 17 October 2008, which claims priority to US Provisional Application No. 60/960,859 filed 17 October 2007. Claims 1-8, 10-13, and 16-26 are pending.
Amendments to the claims, filed 15 March 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 11, 13, and 16-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruner et al. (US Patent Application Publication No. US 2007/0092735 A1) (Bruner) in view of Atanasoska et al. (US Patent Application Publication No. US 2006/0230476 A1) (Atanasoska).

Regarding instant claims 1, 3, 17-18, 20, and 26, Bruner discloses substrates coated with a polymeric metal oxide coating with unreacted alkoxide groups (i.e., the [0025]) and is formed by immersion followed by heating (pages 2-3, paragraph [0024]). Bruner further discloses that the unreacted alkoxide groups allow for covalent bonding with reactive groups on the surface of the substrate (pages 2-3, paragraph [0024]). Bruner further discloses the substrate is polymeric having groups on their surface that are reactive with functional groups associated with the organometallic coating (page 2, paragraph [0021]).
	Bruner further discloses the organometallic compound is derived from a metal or a metalloid selected from Group III of the Periodic Table or a transition metal selected from Group IIB, IVB, VB, and VIB of the Periodic Table (page 1, paragraph [0006]), which is inclusive of the metals recited by the claims.
	Bruner further teaches that the organometallic compounds are reactive with moisture, and care should be taken that moisture is not introduced with the adjuvant materials and that mixing should be conducted in a substantially anhydrous mixture (page 2, paragraph [0020]). Therefore, one of ordinary skill in the art would be motivated to ensure that any production step occur under anhydrous materials due to avoid unwanted reactivity of the organometallic compounds. 
	Bruner does not explicitly disclose the specific polymer coating having a surface comprising donor-electron pair coordinating groups on the surface.
[0015-0017]). Further, Atanasoska discloses the polymer material has hydroxyl, amide, carboxylic acid or other groups capable of forming hydrogen bonds with the ceramic network which can stabilize the system against macro-domain phase separation, wherein examples of the polymer material are polyesters such as polyethylene terephthalate (PET) (i.e., thermoplastics) having functionality to form hydrogen bonds with residual MOH groups in the ceramic phase (page 7, paragraph [0043]). Given that the PET surface of Atanasoska is substantially identical to a material having the donor-electron pair on the surface capable of coordinating with a metal alkoxide, used in the present invention, it is clear that the surface of the PET of Atanasoska would also have donor pair electrons on the surface capable of coordinating with a metal alkoxide as presently claimed
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the polymeric substrate of Atanasoska as the polymeric substrate in Bruner. The motivation for doing so would have been that the PET substrate of Atanasoska is capable of stabilizing the system against macro-domain separation. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Regarding the limitation “wherein the metal oxide molecules adjacent to the polymer surface are bonded by coordinate covalent bonding between the donor-
	Regarding the limitation “wherein the surface groups of the substrate polymer consist essentially of donor-electron pair coordinating groups”, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP § 2111.03.

Regarding instant claim 2, Bruner further discloses the organometallic compound used is derived from zirconium, and the organo portion of the organometallic compound is tert-butoxide (page 1, paragraph [0006]). Broadly, Bruner discloses the alkoxides are zirconates having the general formula M(OR)4, wherein M is Zr and R is 1-18 alkyl (page 1, paragraph [0008]); therefore, Bruner necessarily discloses zirconium tetra(tert-butoxide).

Regarding instant claim 4, Bruner further discloses the organo groups of the organometallic compound are alkoxide groups selected from ethoxide, propoxide, isopropoxide, butoxide, isobutoxide, and tert-butoxide (page 1, paragraph [0006]).

Regarding instant claims 5-7 and 13, Bruner further discloses the unreacted alkoxide groups allow for covalent bonding with an overlayer material (pages 2-3, paragraph [0024]) (i.e., an additional layer bound to the metal oxide layer). Bruner further discloses the overlayer is derived from organophosphorus acids such as organophosphoric acids, organophosphinic acids, and derivatives thereof (page 3, paragraph [0028]) (i.e., an organic additional material). Regarding the limitation “an organic compound sufficiently acidic to react with the metal oxide or metallic oxide molecules”, given that the scope of Bruner encompasses an organophosphorus acid that is substantially identical to the organic compound of the claim, one of ordinary skill would expect the organophosphorus acid to have the same properties as the claimed composition (i.e., sufficiently acidic to react with the metal oxide or metal alkoxide molecules. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 11, Bruner further discloses the organophosphorus acids are monomeric, oligomeric, or polymeric, wherein the organo groups include at least phosophonates, amino, imido, and substituted aliphatic hydrocarbons (pages 3-4, paragraph [0034]).

Regarding instant claim 16, Bruner further discloses the layer is continuous or discontinuous in the form of a pattern (page 3, paragraph [0025]).

Regarding instant claim 19, Bruner does not explicitly disclose the specific device of the claim.
	However, Atanasoska discloses implantable or insertable devices (i.e., a cardiovascular or vascular or vascular implant devices) being pacemaker leads, heart valves, vascular stents and vascular grafts (pages 1-2, paragraphs [0015-0016]). Similar to Bruner, Atanasoska discloses the devices comprise a polymer phase and a separate ceramic phase (Claim 1) formed from a metal or semi-metal oxide network (Claim 23).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, to form the composite of Bruner into the medical devices disclosed by Atanasoska. The motivation for doing so would have been that Atanasoska provides an 
	Therefore, it would have been obvious to combine Atanasoska with Bruner to obtain the invention as specified by the instant claim.

Regarding instant claim 21, Bruner further discloses the metal oxide coating having unreacted alkoxide groups (page 2, paragraph [0024]).While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP § 2111.03.

Regarding instant claims 22 and 23, Bruner further discloses the metal oxide layer has a thickness between 10 and 100 nanometers (pages 2-3, paragraph [0024]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 24 and 25, Bruner further discloses the metal oxide layer has a thickness between 10 and 100 nanometers (pages 2-3, paragraph [0024]), while the instant claims require 1 to about 8 nm.
In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

Claims 8, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruner in view of Atanasoska as applied to claim 5 above, and further in view of Sabesan (US Patent Application Publication No. US 2005/0118239 A1) (Sabesan).

Regarding instant claims 8, 10, and 12, Bruner discloses an overlayer material as cited above, but does not explicitly disclose the specific additional material.
	However, Atanasoska discloses a therapeutic agent is deposited onto the composite region comprising a ceramic (page 8, paragraph [0057]).
	Further, Sabesan discloses a polymer article used as a medical material, device, or implant (page 4, paragraph [0048]) comprising antimicrobial metal salts such as copper sulfate and silver nitrate, wherein said antimicrobial metal salts also inhibit odor development (page 1, paragraph [0001]; page 3, paragraph [0038]). Said metal salts are construed to read on the claimed metal complex and inorganic material.

	Specifically regarding claim 12, which recites the limitation “a deposited material that has been subjected to heat treatment”, said limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed heat treatment and given that the prior art combination meets the requirements of the claimed composition, Bruner in view of Atanasoska and Sabesan meets the requirements of the instant claim.
	Therefore, it would have been obvious to combine Atanasoska and Sabesan with Bruner to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered to include further teachings of the prior art. Applicant’s arguments regarding the prior art rejections are unpersuasive.
Applicant first traverses the prior art rejection based on Bruner in view of Atanasoska. Applicant specifically traverses the reliance on the Atanasoska to disclose the specific polymeric substrate (i.e., PET) that is not explicitly disclosed by the primary reference Bruner. Applicant contends that Atanasoska is concerned with formation of a metal or semi-metal oxide network bonded to a polymeric substrate material via hydrogen bonds between residual M-OH groups in the ceramic phase and functional groups present on the surface of the polymeric substrate. Applicant stresses that these hydrogen bonds are non-covalent and do not meet the requisite coordinate covalent bonding recited by the claims. Further, Applicant contends that Atanasoska discloses a sol-gel process that requires water, whereas the claims require anhydrous conditions.
	Applicant’s arguments are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the reliance on the Atanasoska is to disclose a particular polymeric substrate, and not the entirety of a process for forming a continuous metal oxide layer on said polymeric substrate, nor the 
	Furthermore, Atanasoska is not relied upon to disclose a bonding type to replace the covalent bonding described in the Bruner reference. Additionally, Atanasoska is not relied upon to disclose a production method that uses water to replace the anhydrous methods described by Bruner.

Applicant goes on to argue that a previously submitted Declaration Under 37 C.F.R. §1.131 (131 Declaration) demonstrates that the invention as presently claimed was in possession of Applicant prior to the priority date of the Bruner reference. Applicant further argues that a previously filed 37 C.F.R. §1.132 Declaration by Jeffrey Schwartz (Schwartz Declaration) to provide rationale that the 131 Declaration provides support for the entirety of the claimed scope. Specifically, the Schwartz Declaration seeks to establish that the scope of the claims is fully supported by the disclosure of the 131 Declaration, which seeks to argue that the Applicant had in their possession, before 4 applied to the surface of nylon 6/6 and forming a continuous metal oxide adhesion layer. Applicant contends that the claim amendments significantly narrow the scope of the claims such that both the 131 Declaration and Schwartz Declaration are better representative of the scope of the claims. Broadly, Applicant argues that while the data presented by both the 131 Declaration and Schwartz Declaration are narrower in scope than that of the claimed scope, one of ordinary skill in the art would readily understand that the data in both Declarations paradigmatic of all the embodiments covered by the scope of the claims, and one of ordinary skill in the art would readily conclude that the invention as presently claimed was in possession by the Applicant prior to the priority date of Bruner.
	Applicant’s arguments are unpersuasive. The Examiner maintains the rationale set forth in the previous Office action. Specifically, the 131 Declaration amounts to laboratory notes kept by Applicant that is lengthy and difficult to read as they are photocopies of a handwritten document. At best, it appears that the subject matter of the 131 Declaration is much narrower in scope than at least the scope of the independent claim; therefore, it is not clear from the 131 Declaration had, in fact, possession of the entirety of the claimed invention prior to the priority date of the Bruner reference. Specifically, the claims are drawn to a composition comprising any polymer substrate comprising a metal oxide adhesion layer comprising any metal oxide and metal alkoxide layer having a metal selected from Zr, Al, Ti, Hf, Ta, Nb, V, and Sn, whereas the 131 Declaration provides specific data for Zr(Ot-Bu)4 applied to the surface of nylon 6/6 and forming a continuous metal oxide adhesion layer Again, Applicant is encouraged to explain, in detail, how the 131 Declaration provides support for the 
	Applicant’s reliance on the Schwartz Declaration is unpersuasive. The substance of the Schwartz Declaration is insufficient to provide evidence that Applicant had in their possession of all embodiments commensurate in scope with the claims. Instead, the Schwartz Declaration appears to only provide evidence of trends that the claimed metal oxides and metal alkoxides are similar to that of Zr(Ot-Bu)4. Further, neither the 131 Declaration nor the Schwartz Declaration provide support for all polymer surfaces encompassed by the scope of at least the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/07/2022